          Case 1:21-cv-02317-PAC Document 5 Filed 03/17/21 Page 1 of 8




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 TRUSTEES OF THE NEW YORK CITY DISTRICT
 COUNCIL OF CARPENTERS PENSION FUND, WELFARE
 FUND, ANNUITY FUND, and APPRENTICESHIP, 21 CV _________
 JOURNEYMAN RETRAINING, EDUCATIONAL AND
 INDUSTRY FUND, TRUSTEES OF THE NEW YORK CITY
 CARPENTERS RELIEF AND CHARITY FUND, THE
 CARPENTER     CONTRACTOR      ALLIANCE    OF
 METROPOLITAN NEW YORK, and the NEW YORK CITY
 DISTRICT COUNCIL OF CARPENTERS,

                                                   Petitioners,

                           -against-

 BILTMORE GENERAL CONTRACTORS, INC.,

                                                  Respondent.

                     MEMORANDUM OF LAW IN SUPPORT OF
                   PETITION TO CONFIRM ARBITRATION AWARD

       Petitioners, Trustees of the New York City District Council of Carpenters Pension Fund,

Welfare Fund, Annuity Fund, and Apprenticeship, Journeyman Retraining, Educational and

Industry Fund, Trustees of the New York City Carpenters Relief and Charity Fund, the Carpenter

Contractor Alliance of Metropolitan New York (the “Funds”), and the New York City District

Council of Carpenters (the “Union” together, with the Funds, as “Petitioners”) submit this

Memorandum of Law in support of their Petition to Confirm an Arbitration Award against

Biltmore General Contractors, Inc. (“Respondent”). As set forth herein, the arbitration award at

issue was rendered pursuant to a broad arbitration clause and applied express provisions of the

applicable collective bargaining agreement to facts adduced at a full hearing. Accordingly, the

arbitration award should be confirmed.
            Case 1:21-cv-02317-PAC Document 5 Filed 03/17/21 Page 2 of 8




                                                FACTS

          A full recitation of the facts is set forth in the Petition to Confirm an Arbitration Award

(the “Petition”), to which this Court is respectfully referred.

                                             ARGUMENT

I.        Confirmation of the Arbitration Award is Proper Because Federal Labor Policy
          Favors the Confirmation of Arbitration Awards and the Court’s Scope of Review of
          an Arbitration Award is Exceedingly Narrow

          The United States Supreme Court and the Court of Appeals for the Second Circuit hold

that arbitrations of disputes held pursuant to provisions of collective bargaining agreements

between employers and fringe benefit funds are liberally encouraged as basic to federal labor

policy.

          The fundamental principles of labor arbitration established in the Supreme Court’s

celebrated Steelworker Trilogy – United Steelworkers of America v. American Manufacturing Co.,

363 U.S. 564 (1960); United Steelworkers of America v. Warrior & Gulf Navigation Co., 363 U.S.

574 (1960); and United Steelworkers of America v. Enterprise Wheel & Car Corp., 363 U.S. 593

(1960) – have served the industrial relations community well by fostering reliance on arbitration

as the preferred method of resolving disputes arising under the terms of a collective bargaining

agreement. See AT&T Technologies, Inc. v. Communications Workers of America, 475 U.S. 643,

648 (1986) (noting that the principles derived from the Steelworker cases “have served the

industrial relations community well, and have led to continued reliance on arbitrations, rather than

strikes or lockouts, as the preferred method of resolving disputes arising during the term of a

collective-bargaining agreement”).

          To effect this important public policy, the role of a court in reviewing an arbitration award

is extremely limited. An award should be confirmed so long as the arbitrator “acted within the

scope of his authority” and “the award draws its essence from the agreement.” Local 1199, Drug,


                                                    2
          Case 1:21-cv-02317-PAC Document 5 Filed 03/17/21 Page 3 of 8




Hosp. & Health Care Emples. Union, RWDSU, AFL-CIO v. Brooks Drug Co., 956 F.2d 22, 25 (2d

Cir. 1992). Neither a disagreement with the arbitrator’s finding of fact, nor a difference of opinion

about the correct interpretation of the contract, is an occasion for judicial intervention. See, e.g.,

United Paperworkers Int’l Union v. Misco, Inc., 484 U.S. 29, 38 (1987) (“As long as the arbitrator

is even arguably construing or applying the contract and acting within the scope of his authority,

that a court is convinced he committed a serious error does not suffice to overturn his decision.”);

Abram Landau Real Estate v. Bevona, 123 F.3d 69, 74-75 (2d Cir. 1997) (“Even if a court is

convinced the arbitrator’s decision is incorrect, the decision should not be vacated so long as the

arbitrator did not exceed the scope of his authority.”) (citing Leed Architectural Products, Inc. v.

United Steelworkers of Am. Local 6674, 916 F.2d 63, 65 (2d Cir. 1990)). Indeed, confirmation of

an arbitration award is a “‘summary proceeding that merely makes what is already a final

arbitration award a judgment of the court.’” D.H. Blair & Co., Inc. v. Gottdiener, 462 F.3d 95,

110 (2d Cir. 2006) (quoting Florasynth, Inc. v. Pickholz, 750 F.2d 171, 176 (2d Cir. 1984)).

Accordingly, a court “must grant the award unless the award is vacated, modified, or corrected.”

Id. (internal quotations omitted).

       Here, the independent arbitrator acted within the scope of his authority in issuing the

arbitration award. As more fully set forth in the Petition, Respondent is bound by a series of

collective bargaining agreements (the “CBAs”) with the Union. Pet. ¶¶ 9-14. The CBAs require

Respondent to remit contributions to the Funds for every hour worked by its employees within

the trade and geographical jurisdiction of the Union. Id. at ¶ 16. The CBAs further require

Respondent to make its books and records available to the Funds for an audit. Id. at ¶ 17. The

CBAs provide that in the event that any “dispute or disagreement arise between the parties hereto

. . . concerning any claim arising from payments to the Fund of principal and/or interest which is




                                                  3
             Case 1:21-cv-02317-PAC Document 5 Filed 03/17/21 Page 4 of 8




allegedly due, either party may seek arbitration of the dispute before the impartial arbitrator. . . .”

Id. at ¶ 20.

        Here, a dispute arose between the parties when an audit of Respondent’s books and records

covering the period January 1, 2018 through September 27, 2019 revealed that Respondent failed

to remit all required contributions to the Funds. Id. at ¶¶ 23-25. Accordingly, Petitioners

submitted the matter to arbitration pursuant to the CBAs. Id. at ¶ 26. Thereafter, the arbitrator

held a hearing and on November 21, 2020, he rendered an award. Id. at ¶ 27. Consistent with the

CBAs, the arbitrator ordered Respondent to pay the Funds the sum of $115,791.94, consisting of:

(1) the principal deficiency of $75,285.91; (2) interest thereon of $9,720.41.; (3) liquidated

damages of $15,057.18; (4) non-audit late payment interest of $3,819.36; (5) promotional fund

contributions of $129.08; (6) audit costs of $8,880; (7) court costs of $400; (8) attorneys’ fee

$1,500; and the (9) arbitrator’s fee $1,000.    Id. at ¶ 28.

        As is evident by the foregoing facts, the arbitrator acted within the scope of his authority

in issuing the arbitration award, which is consistent with the CBAs’ provisions. Furthermore, the

award has not been vacated, modified, or corrected. Id. at ¶ 31. Therefore, the Court should defer

to the arbitrator and confirm the arbitration award.

II.     The Court Should Award Petitioners Attorneys’ Fees and Costs

        A.      Petitioners are Entitled to Attorneys’ Fees and Costs

        Under the CBAs, Petitioners are entitled to an award of attorneys’ fees in connection with

this action to recover delinquent Fund contributions by Respondent. Id. at ¶ 33. The CBAs provide

that:

        In the event that formal proceedings are instituted before a court of competent
        jurisdiction by the trustees of a Benefit Fund or Funds to collect delinquent
        contributions to such Fund(s), and if such court renders a judgment in favor of such
        Fund(s), the Employer shall pay to such Fund(s), in accordance with the judgment



                                                   4
             Case 1:21-cv-02317-PAC Document 5 Filed 03/17/21 Page 5 of 8




        of the court, and in lieu of any other liquidated damages, costs, attorney's fees
        and/or interest, the following:
                                          •       •       •
                (4) reasonable attorney's fees and costs of the action.

Id. at ¶ 33.

        Moreover, it is well established that courts routinely award costs to the prevailing

petitioners in actions to confirm an arbitration award. See, e.g., Abondolo v. Jerry WWHS Co.,

829 F. Supp. 2d 120, 123 (E.D.N.Y. 2011) (noting that this practice “is consistent with the general

principle that, in most civil suits, ‘costs—other than attorney’s fees—should be allowed to the

prevailing party.’”) (quoting Fed. R. Civ. P. 54(d)(1)). It is equally well established that “when a

party fails to abide by an arbitrator’s determination without justification . . . attorney’s fees may

be awarded.” Dist. Council No. 9 v. All Phase Mirror & Glass, 2006 U.S. Dist. LEXIS 34836, at

*4 (S.D.N.Y. May 26, 2006) (citing Bell Prod. Engineers Ass’n v. Bell Helicopter Textron, 688

F.2d 997, 999 (5th Cir. 1982)); see also Trs. of the N.Y. City Dist. Council of Carpenters Pension

Fund v. Dejil Sys., 2012 U.S. Dist. LEXIS 123143, at *11 (S.D.N.Y. Aug. 29, 2012) (“In

confirmation proceedings, ‘the guiding principle has been stated as follows: when a challenger

refuses to abide by an arbitrator’s decision without justification, attorney’s fees and costs may

properly be awarded.’”) (quoting N.Y. City Dist. Council of Carpenters Pension Fund v. Angel

Constr. Grp., LLC, 2009 U.S. Dist. LEXIS 7701, at *2 (S.D.N.Y. Feb. 3, 2009)).

        In light of the above-established facts, there is no justification for Respondent’s failure to

abide by the arbitration award. As such, should the Court confirm the award, Petitioners request

costs and attorneys’ fees in the amounts set forth below.

        B.      Petitioners Seek a Reasonable Amount of Attorneys’ Fees and Costs

        Petitioners’ requested fees and costs are reasonable. Courts recognize that “[t]he most

useful starting point for determining the amount of a reasonable fee is the number of hours


                                                  5
          Case 1:21-cv-02317-PAC Document 5 Filed 03/17/21 Page 6 of 8




reasonably expended on the litigation multiplied by a reasonable hourly rate.” Hensley v.

Eckerhart, 461 U.S. 424, 433 (1983). It is well-established that “the lodestar – the product of a

reasonable hourly rate and the reasonable number of hours required by the case – creates a

‘presumptively reasonable fee.’” Millea v. Metro-North R. Co., 658 F.3d 154, 166 (2d Cir. 2011)

(citing Perdue v. Kenny A. ex rel. Winn, 130 S. Ct. 1662, 1673 (2010)). The Second Circuit has

explained that “[t]he actual billing arrangement certainly provides a strong indication of what

private parties believe is the ‘reasonable’ fee to be awarded.” Crescent Publ'g Group, Inc. v.

Playboy Enters., 246 F.3d 142, 151 (2d Cir. 2001).

       In this case, counsel for Petitioners billed the Funds for the services of associate attorneys

at a rate of $275 per hour, partner attorneys at a rate of $350 per hour and for the services of legal

assistants at a rate of $120 per hour. Id. at ¶¶ 35-38. These rates were negotiated with a Board of

Trustees consisting of members with long business and negotiation experience and, as such, should

be viewed as rates that a reasonable client would pay. Id. at ¶ 39. Courts in the Southern and

Eastern District of New York have routinely approved hourly rates in these ranges for Virginia &

Ambinder, LLP (“V&A”)’s attorneys and legal assistants. See, e.g., Empire State Carpenters

Welfare, Annuity & Apprenticeship Training Funds v. Conway Constr. of Ithaca Inc., 2015 U.S.

Dist. LEXIS 122277, at *57 (E.D.N.Y. Aug. 11, 2015) (approving rates of $250-$300 for V&A’s

senior associates, $225 for its junior associates, and $100 for its legal assistants); Trs. of the N.Y.

City Dist. Council of Carpenters Pension Fund v. Metro Fine Mill Work Corp., 2015 U.S. Dist.

LEXIS 62226, at *11 (S.D.N.Y. May 12, 2015) (approving rates of $225 for V&A’s associates

and $100 for its legal assistants); In re Trs. of Empire State Carpenters Annuity, Apprenticeship,

Labor Mgmt. Cooperation, Pension & Welfare Funds, 2015 U.S. Dist. LEXIS 27093, at *25

(E.D.N.Y. Feb. 27, 2015) (approving rates $225 for V&A’s associates and $100 for its legal




                                                  6
           Case 1:21-cv-02317-PAC Document 5 Filed 03/17/21 Page 7 of 8




assistants); Trs. of the Plumbers Local Union No. 1 Welfare Fund v. Temperini Mech., Inc., 2014

U.S. Dist. LEXIS 132031, at *1 (E.D.N.Y. Sept. 19, 2014) (approving rates of $200-$250 for

V&A’s associates and $90 for its legal assistants); Trs. of the N.Y. City Dist. Council of Carpenters

Pension Fund v. Alliance Workroom Corp., 2013 U.S. Dist. LEXIS 174100, *22 (S.D.N.Y. Dec.

10, 2013) (approving rates of $200 for V&A’s associates and $90 for its legal assistants); Trs. of

the N.Y. City Dist. Council of Carpenters Pension Fund v. Mountaintop Cabinet Mfr. Corp., 2012

U.S. Dist. LEXIS 123119, *16 (S.D.N.Y. Aug. 29, 2012) (approving rates of $200 for V&A’s

associates and $90 for its legal assistants).

        As Petitioners’ attorneys spent a total of 5.8 hours on this case, Petitioners should be

awarded $1,640 in attorneys’ fees. Id. at ¶ 40. Petitioners also request a reasonable amount of

costs and seek the recovery for $75 in costs incurred in this action. See id. at ¶ 41; see also

Abondolo, 829 F. Supp. 2d at 123.

III.    Petitioners are Entitled to Post-Judgment Interest on the Arbitration Award

        Under 28 U.S.C. § 1961, Petitioners are entitled to post-judgment interest on the full

judgment amount “from the date of the entry of the judgment, at a rate equal to the weekly average

1-year constant maturity Treasury yield, as published by the Board of Governors of the Federal

Reserve System, for the calendar week preceding the date of judgment.” 28 U.S.C. § 1961(a). As

recognized by the Second Circuit, “[t]he award of post-judgment interest is mandatory on awards

in civil cases as of the date judgment is entered.” Lewis v. Whelan, 99 F.3d 542, 545 (2d Cir. 1996)

(citing 28 U.S.C. § 1961(a)). Accordingly, Petitioners also request that the Court award Petitioners

post-judgment interest in accordance with 28 U.S.C. § 1961’s provisions.




                                                 7
          Case 1:21-cv-02317-PAC Document 5 Filed 03/17/21 Page 8 of 8




                                          CONCLUSION

       For the reasons and upon the authority set forth above and in the Petition, the arbitration

award should be confirmed and judgment should be entered in favor of the Petitioners and against

Respondent in the amount of $115,791.94, pursuant to the November 21, 2020 arbitration award,

plus attorneys’ fees in the amount of $1,640, costs in the amount of $75, post-judgment interest at

the statutory rate, and award Petitioners such other and further relief as is just and proper.


Dated: New York, New York                              Respectfully submitted,
       March 17, 2021
                                                       VIRGINIA & AMBINDER, LLP


                                                       By:                 /s/
                                                               Marlie Blaise, Esq.
                                                               40 Broad Street, 7th Floor
                                                               New York, New York 10004
                                                               Tel: (212) 943-9080
                                                               Fax: (212) 943-9082
                                                               Attorneys for Petitioners




                                                  8
